—Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of counsel. Because the alleged instance of trial counsel’s ineffective representation involves matters outside the record, it cannot be addressed on direct appeal (see, People v Simmons, 221 AD2d 994 [decided herewith]; People v Williams, 216 AD2d 945; People v Brown, 190 AD2d 510, lv denied 81 NY2d 968). (Appeal from Judgment of Jefferson County Court, Clary, J.—Forgery, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.